Title: To George Washington from Robert Hanson Harrison, 12 February 1773
From: Harrison, Robert Hanson
To: Washington, George



Sir
Alexandria Feby 12. 1773

I must premise to you, That I profess an Intire ignorance of the Laws and proceedings of the Courts of Justice, of the Island of Jamaica; and therefore what I say respecting any proceedings had or to be had there, or of any matter to depend upon the Laws and decisions there, is merely matter of conjecture, not founded in certainty.
If then the Laws and Court proceedings there, do not materially differ from ours, I think that Mr McMickan by virtue of the Missive sent, with a State of your claim or case, might Institute a suit against Mr Adams in your name, to Oblige him to pay for the Fish sold here, and to account for the proceeds of the Flour; But that It will be advisable to send him a power of Attorney, as the Missive It’s more than probable would not be adjudged sufficient upon a Trial to be had between you.
A Power of attorney Executed here by you before a Credible person, and that execution proved to the Mayor of Norfolk by such person, will I think Obtain his seal of Office; and that a power so proved, with a Certificate of such probate under his seal, will be valid.
His property or Effects, whilst his person could be had, here would not be liable, to any legal Process, untill Judgement had against him; how It may be in Jamaica, I cannot undertake to say.
If you have an Account of Sales from Mr Adams, you may by the Laws of Maryland attach his Lands & personal Estate, not by way of security, for they would be absolutely condemned (I.E.) the Effects would be appraised & delivered to you according to appraisement, as also the Lands valued at their annual worth & delivered to you to hold at the valuation fixed upon by the Appraisers, till you might be fully satisfied—If they are under a

Mortgage you would be under the necessity of paying the money due thereby and of taking an Assignment of the Mortgage before you could Secure yourself that way.
I would advise you to make out a State of your affairs with Mr Adams, by way of an Account and make an affidavit thereto agreable to the circumstances of the Case, in Court next week, and Transmit it under the Clerks Seal to Mr McMickan—If you should not Incline to act so publickly in the Affair—I would have you prove it before Mr Rob. Adams & have It certified by the Clerk under his seal of Office, that Mr Adams was a magistrate—not that I know that such Evidence is admissable there, but It appears to be the best that you can furnish in the present case—I would also advise you to take a copy of the power of attorney inclosed and acknowl⟨edge⟩ It, at our next Court and Transmit that to Mr McMickan, attested by the Clerk under the Office Seal; one of which powers or both, I am of opinion will be adduced Authentick and legal.
If any other matters should occur to you respecting this Affair, I have only to add, that I shall be happy if you can receive the least assistance therein from Sir Your very Obedt Servt

Rob. H. Harrison

